      Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 1 of 11 Page ID #8
%

♦

                                                                                                 filed
                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF ILLINOIS                           MAY _ If 2021
    UNITED STATES OF AMERICA,                             )                                   east ST. LOUIS OFFICE   ®
                                      Plaintiff,

            VS.                                           ) CRIMINAL NO.

    TIMOTHY P. MAYER,

                                      Defendant.


                                             PLEA AGREEMENT


           The attorney for the United States and the attorney for the Defendant have engaged in

    discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

    11(c)(1)(B). The terms are as follows:

                                     I. Charges. Penalties, and Elements

           1.        Defendant understands the charge contained in the Information and will plead

    guilty to that charge. Defendant understands the essential elements ofthat charge and the possible

    penalties, as set forth below:

      Count          Charge                Statutory Penalties                 Essential Elements


                                                                   1. The defendant knowingly devised or
                                                                      participated in a scheme to defraud as
                                                                      charged in the Information; and

                                                                   2.   The defendant did so witli the intent to
                                                                        defraud; and
                                     Imprisonment: 20 years
                    Mail Fraud                                     3.   The scheme to defraud involved a
                                     Fine: $250,000
                                                                        materially false or fraudulent pretense,
                                     Supervised Release: 3 years
                  18U.S.C. §1341     Special Assessment: SlOO
                                                                        representation, or promise; and

                                                                   4. For the purpose of carrying out the
                                                                      scheme and attempting to do so, the
                                                                        defendant caused the use of the United
                                                                        States Mails in the manner charged in
                                                                        the Infonnation.
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 2 of 11 Page ID #9
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 3 of 11 Page ID #10
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 4 of 11 Page ID #11
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 5 of 11 Page ID #12
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 6 of 11 Page ID #13
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 7 of 11 Page ID #14
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 8 of 11 Page ID #15
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 9 of 11 Page ID #16
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 10 of 11 Page ID #17
Case 3:21-cr-30061-NJR Document 5 Filed 05/04/21 Page 11 of 11 Page ID #18
